Citation Nr: 1113549	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a head injury to include a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected facial scars.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Boston, Massachusetts VA Regional Office (RO) which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  In addition, the Veteran appeals from an October 2009 rating decision which denied his claim for service connection for a TBI.

The Veteran testified before the undersigned at a January 2011 hearing (Videoconference hearing).  A hearing transcript has been associated with the claims file.

A veteran's claim for service connection for a psychiatric disability was developed as one for service connection for PTSD.  His claim; however, is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed.  A claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that he suffered a TBI as a result of an in-service motor vehicle accident.  Service treatment records document treatment in August 1970 following a motor vehicle accident.  During June 2002 VA neuropsychological testing, the Veteran reported suffering two head injuries in motor vehicle accidents that occurred in 1969.  Testing results found to be generally consistent with the low average estimated abilities based on education and occupational history and an impression of "residual effects of a head injury or emerging neurological disorder cannot be ruled out" was made.  

A VA examination is required to determine whether the Veteran has current residuals of an in-service TBI.

During his January 2011 hearing, the Veteran testified that he felt depressed and self-conscious following his motor vehicle accident that resulted in his facial scar.  Following a July 2002 private psychiatric evaluation, Dr. S.S. diagnosed dysthymic disorder and noted the Veteran's reports of feeling self-conscious and depressed after his in-service motor vehicle accident but did not provide an opinion regarding the etiology of the current psychiatric disability.  An examination is needed to obtain this opinion.

The Veteran failed to report for VA examinations scheduled in May and July 2007, but his hearing testimony shows that there was good cause for his failure to report.

A December 2003 VA psychiatric evaluation diagnosed with the Veteran with undifferented type schizophrenia, recurrent major depressive disorder and rule-out schizoaffective disorder.  Although the December 2003 VA examiner opined that it was likely that the Veteran was experiencing distress related to the confusion and memory problems that were likely related to his history of closed-head injuries and losses of consciousness, the examiner did not provide an opinion as to whether the current psychiatric disabilities were caused by the in-service events or had their onset in service.

A July 1985 letter from the Social Security Administration (SSA) indicates that the Veteran had been awarded benefits.  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These SSA records must therefore be obtained.

In addition, the Veteran testified during his January 2011 hearing that he had received psychiatric treatment at the VA Medical Center in Jamaica Plains in approximately 1983 or 1984.  A February 1985 report of VA hospitalization for a condition not currently at issue, shows that the Veteran had "a long psychiatric history" and had been transferred from the VA Medical Center in Bedford, Massachusetts.  The report of a March 1988 VA examination notes that the Veteran had initially been hospitalized at Jamaica Plains in 1981.  Records of VA hospitalizations prior to February 1985 are not contained in the claims file.  As they are pertinent to the instant claim and have been properly identified, they must be obtained.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all decisions and medical records associated with the Veteran's award of SSA benefits.   Any records received should be associated with the claims file.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  The RO/AMC should obtain records of the Veteran's psychiatric hospitalization and outpatient treatment for at the Jamaica Plains and Bedford VA Medical Centers for the period prior to February 1985, including the reported hospitalizations between 1981 and 1984.  Any records received should be associated with the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

3.  Following completion of the development listed in items numbered one through two above, the RO/AMC should afford the Veteran a VA examination to determine whether he has any residuals of a TBI that are related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current residuals of a TBI are at least as likely as not (50 percent probability or more) the result of the Veteran's active duty service.  In this regard, the examiner should note the Veteran's in-service motor vehicle accident and address the impact, if any, of his reported two post-service head injuries.

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

4.  Following completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA examination to determine whether he has any current acquired psychiatric disorder related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current acquired psychiatric disorder is at least as likely as not (50 percent probability or more) the result of the Veteran's active duty service, including injuries sustained in an auto accident, or the Veteran's service-connected facial scar.  

In addition, if a psychosis is diagnosed, the examiner should comment on whether it manifested it was symptomatic within one year of discharge from service in March 1971.

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.   The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  The RO/AMC should review the examination reports to ensure that it contains all information and opinions requested in this remand.

7.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

